Exhibit 10.2

RESTRICTED STOCK UNITS NOTICE

UNDER THE

UNILIFE CORPORATION

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

Name of Grantee:                     

This Notice evidences the award of restricted stock units (each, a “RSU,” and
collectively, the “RSUs”) of Unilife Corporation, a Delaware corporation (the
“Company”), that have been granted to you pursuant to the Unilife Corporation
Amended and Restated 2009 Stock Incentive Plan (the “Plan”) and the terms of the
attached Restricted Stock Units Agreement (the “Agreement”). This Notice
constitutes part of and is subject to the terms and provisions of the Agreement
and the Plan, which are incorporated by reference herein. Each RSU represents
the Company’s commitment to issue one share of the Company’s common stock at a
future date, subject to the terms of the Agreement and the Plan.

Grant Date:                     

Number of RSUs:                     

Vesting Schedule: All of the RSUs will become vested and nonforfeitable on the
date of the Company’s next regularly scheduled annual meeting of stockholders at
which directors are elected, provided that you remain in continuous service with
the Company through that date. In addition, the vesting of all of the RSUs will
accelerate in full (i) immediately prior to and contingent upon the occurrence
of a Change in Control, provided that you remain in continuous service with the
Company through the date of that transaction, or (ii) upon cessation of your
service with the Company due to your death or Disability.

 

 

   

 

Unilife Corporation     Date

 

 

 

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the RSUs or the Company.

 

 

   

 

Signature of Grantee     Date



--------------------------------------------------------------------------------

RESTRICTED STOCK UNITS AGREEMENT

UNDER THE

UNILIFE CORPORATION

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

1. Terminology. Unless the context herein otherwise requires or as otherwise
provided in this Agreement, capitalized terms used herein are defined in the
Glossary at the end of this Agreement or in the Plan.

2. Vesting. All of the RSUs will become vested and nonforfeitable on the date of
the Company’s next regularly scheduled annual meeting of stockholders at which
directors are elected, provided that you remain in continuous service with the
Company through that date. In addition, the vesting of all of the RSUs will
accelerate in full (i) immediately prior to and contingent upon the occurrence
of a Change in Control, provided that you remain in continuous service with the
Company through the date of that transaction, or (ii) upon cessation of your
service with the Company due to your death or Disability. If your service ceases
for any reason other than due to death or Disability, all RSUs that then remain
subject to forfeiture will be immediately and automatically forfeited.

3. Restrictions on Transfer. Neither this Agreement nor any of the RSUs may be
assigned, transferred, pledged, hypothecated or disposed of in any way, whether
by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process or in any other manner be made subject
to a hedge transaction or puts and calls. All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.

4. Dividend Equivalent Payments. You are not entitled to receive any cash
dividends or dividend equivalent payments with respect to the RSUs. The Company
shall make no adjustment for cash dividends, distributions or other rights for
which the record date is before the date the shares of Common Stock are issued
upon settlement of the RSUs.

5. Settlement of RSUs. Your vested RSUs will be settled automatically, via the
issuance of Common Stock as described herein, upon your Termination Date. You
are not required to make any monetary payment (other than any tax withholding or
social insurance contribution that may be required under applicable law) as a
condition to settlement of the RSUs. The Company will issue to you, in
settlement of your RSUs, the number of whole shares of Common Stock that equals
the number of whole RSUs, and the RSUs will cease to be outstanding upon your
receipt of such settlement payment. Upon issuance of such shares, you will be
reflected as the owner of record on the Company’s books and the Company will
retain the shares of Common Stock in uncertificated book entry form.
Alternatively, upon your request, the Company will deliver a share certificate
to you or deliver a share electronically or in certificate form to your
designated broker on your behalf, for the issued shares. Fractional RSUs will be
settled, if at all, in cash. In the event of your death, settlement of your RSUs
will be made in the same manner on behalf of your estate.

6. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of outstanding RSUs shall, without further action of the Administrator,
be adjusted to reflect such event. The Administrator may make adjustments, in
its discretion, to address the treatment of fractional shares and fractional
cents that arise with respect to outstanding RSUs as a result of the stock
dividend, stock split or reverse stock split. Adjustments under this paragraph
will be made by the Administrator, whose determination as to what adjustments,
if any, will be made and the extent thereof will be final, binding and
conclusive.

(b) Merger, Consolidation and Other Events. If there occurs a merger or
consolidation of the Company and the Common Stock is be converted into other
securities, the RSUs shall pertain to and apply to the securities to which a
holder of the number of shares of Common Stock

 

- 1 -



--------------------------------------------------------------------------------

subject to the RSUs would have been entitled. If the stockholders of the Company
receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.

7. Non-Guarantee of Directorship. Nothing in the Plan or this Agreement shall
alter your service relationship with the Company, nor be construed as a
contractual right of you to continue in a service relationship with the Company
for any particular period of time or at any particular rate of compensation, or
as a limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any RSUs. In addition, nothing in the Plan or in this Agreement,
nor any action taken pursuant to the Plan, shall limit, interfere with or
otherwise affect the provisions of the Company’s charter, bylaws or the Delaware
General Corporation Law relating to the removal of directors.

8. Rights as Stockholder. Neither you nor any other person claiming through you
shall have any rights with respect to any shares of Common Stock subject to the
RSUs, including without limitation, any voting rights, unless and until such
shares are duly issued and delivered to you. The Company shall make no
adjustment for cash dividends, distributions or other rights for which the
record date is before the date the shares of Common Stock are issued.

9. The Company’s Rights. The existence of the RSUs shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

10. Restrictions on Issuance of Shares. The issuance of shares of Common Stock
upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. Even following the issuance
of shares of Common Stock upon settlement of the RSUs, any transfer of those
shares(or of any interest therein) will be limited to the extent provided by any
stock ownership guideline, anti-hedging policy, securities trading policy or
other similar policy or procedure maintained by the Company from time to time.

11. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be deemed effective or given upon hand
delivery or 5 days after deposit in the United States mail, postage prepaid and
certified, addressed to you at the address contained in the records of the
Company, or addressed to the Administrator, care of the Company for the
attention of its Corporate Secretary at its principal executive office or, if
the receiving party consents in advance, transmitted and received via telecopy
or via such other electronic transmission mechanism as may be available to the
parties.

 

- 2 -



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement, together with the relevant Notice and the
Plan, contains the entire agreement between the parties with respect to the RSUs
granted hereunder. Any oral or written agreements, representations, warranties,
written inducements, or other communications made prior to the execution of this
Agreement with respect to the RSUs granted hereunder shall be void and
ineffective for all purposes.

13. Amendment; Termination. This Agreement may be amended from time to time by
the Administrator in its discretion; provided, however, that this Agreement may
not be modified in a manner that would have a materially adverse effect on the
RSUs as determined in the discretion of the Administrator, except as provided in
the Plan or in a written document signed by each of the parties hereto; and
provided further, that notwithstanding the foregoing, the Company may
unilaterally choose to terminate and liquidate this Agreement at any time in the
manner described in Treas. Reg. § 1.409A-3(j)(ix) or any successor provision.

14. 409A Compliance.

(a) This Agreement and the RSUs granted hereunder are intended to comply with,
or otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder.

(b) The Company and grantee agree that they will execute any and all amendments
to this Agreement or with respect to the RSUs as they mutually agree in good
faith may be necessary to ensure compliance with the provisions of Section 409A
of the Code.

(c) The preceding provisions, however, shall not be construed as a guarantee by
the Company of any particular tax effect to you under this Agreement or with
respect to the RSUs. The Company shall not be liable to you for any additional
tax, penalty, or interest under Section 409A of the Code, nor for reporting in
good faith any payment made under this Agreement or with respect to the RSUs as
an amount includible in gross income under Section 409A of the Code.

(d) If you are a “specified employee” (as defined under Section 409A of the Code
and determined in good faith by the Compensation Committee) when you attain your
Termination Date and your RSUs are to be settled on account of the occurrence of
such Termination Date, settlement of your RSUs will be made within 15 days after
the end of the six-month period beginning on your Termination Date or, if
earlier, within 15 days after the appointment of the personal representative or
executor of your estate following your death.

15. No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.

16. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

17. No Funding. This Agreement constitutes an unfunded and unsecured promise by
the Company to issue shares of Common Stock in the future in accordance with its
terms. You have the status of a general unsecured creditor of the Company as a
result of receiving the grant of RSUs.

18. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in

 

- 3 -



--------------------------------------------------------------------------------

the federal or state courts in the district which includes the city or town in
which the Company’s principal executive office is located, and you hereby agree
and submit to the personal jurisdiction and venue thereof.

19. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

20. Counterparts. This Agreement may be executed in counterparts, including by
facsimile or .pdf electronic transmission and electronic mail (including .pdf),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by any party by facsimile transmission or electronic mail will
be as effective as delivery of a manually executed copy of this Agreement by
such party.

21. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

22. No Future Entitlement. By your signing the Notice, you acknowledge and agree
that: (i) the grant of this award is a one-time benefit which does not create
any contractual or other right to receive future grants of RSUs, or compensation
in lieu of RSUs, even if RSUs have been granted repeatedly in the past or have
been pre-approved by the stockholders of the Company for future grant; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Administrator, subject to satisfaction of
applicable stockholder approval requirements; (iii) the value of the RSUs is not
part of normal or expected compensation for any purpose; and (iv) no claim or
entitlement to compensation or damages arises if the RSUs decrease or do not
increase in value and you irrevocably release the Company from any such claim
that does arise.

23. Personal Data. For purposes of the implementation, administration and
management of the RSUs or the effectuation of any acquisition, equity or debt
financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
RSUs or the effectuation of a Corporate Transaction and you expressly authorize
such transfer as well as the retention, use, and the subsequent transfer of the
data by the recipient(s). You understand that these recipients may be located in
your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country. You understand that data
will be held only as long as is necessary to implement, administer and manage
the RSUs or effect a Corporate Transaction. You understand that you may, at any
time, request a list with the names and addresses of any potential recipients of
the personal data, view data, request additional information about the storage
and processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Secretary. You understand, however, that refusing or withdrawing
your consent may affect your ability to accept an RSU award.

{Glossary begins on next page}

 

- 4 -



--------------------------------------------------------------------------------

GLOSSARY

(a) “Notice” means the statement, letter or other written notification provided
to you by the Company setting forth the terms of a grant of RSUs made to you.

(b) “Plan” means the Unilife Corporation Amended and Restated 2009 Stock
Incentive Plan, as amended from time to time.

(c) “RSU” means the Company’s commitment to issue one share of Common Stock at a
future date, subject to the terms of the Agreement and the Plan.

(d) “Termination Date” means the date on which you cease to serve as a member of
the Board of Directors and have otherwise incurred a “separation from service”
within the meaning of Section 409A of the Code.

{End of Agreement}

 

- 5 -